Appeals from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered October 19, 2007 in a personal injury action. The order settled the record on appeal in appeal No. 1.
It is hereby ordered that the order so appealed from is *1129unanimously modified on the law by providing that references to plaintiffs alleged intoxication as set forth in the medical and stenographic records and affidavits in question shall be included in the record on appeal in appeal No. 1 and as modified the order is affirmed without costs.
Same memorandum as in Turnmire v Concrete Applied Tech. Corp. (56 AD3d 1125 [2008]). Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.